[Cite as State v. Hinton, 2021-Ohio-4367.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-19-04

        v.

LLOYD HINTON, JR.,                                        OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 18-CR-0402

                                      Judgment Affirmed

                          Date of Decision:   December 13, 2021




APPEARANCES:

        William T. Cramer for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-19-04


SHAW, J.

       {¶1} Defendant-appellant, Lloyd Hinton (“Hinton”), brings this appeal from

the December 26, 2018, judgment of the Marion County Common Pleas Court

sentencing him to an aggregate 14-year prison term after Hinton was convicted by

a jury of Attempted Murder in violation of R.C. 2903.02(A) and R.C. 2923.02(A),

a first degree felony, a 3-year attached firearm specification pursuant to R.C.

2941.145, and Illegal Possession of a Firearm in Liquor Permit Premises in violation

of R.C. 2923.121(A), a fifth degree felony. On appeal, Hinton argues that there was

insufficient evidence presented to convict him, and that his convictions were against

the manifest weight of the evidence.

                                    Background

       {¶2} On August 22, 2018, Hinton was indicted for Attempted Murder in

violation of R.C. 2903.02(A) and R.C. 2923.02(A), a first degree felony (Count 1);

Felonious Assault in violation of R.C. 2903.11(A)(1), a second degree felony

(Count 2); Felonious Assault in violation of R.C. 2903.11(A)(2), a second degree

felony (Count 3); Felonious Assault in violation of R.C. 2903.11(A)(2), a second

degree felony (Count 4); Having Weapons While Under Disability in violation of

R.C. 2923.13(A)(2), a third degree felony (Count 5); and Illegal Possession of a

Firearm in Liquor Permit Premises in violation of R.C. 2923.121(A), a fifth degree




                                         -2-
Case No. 9-19-04


felony (Count 6). Counts 1 through 4 of the indictment all carried 3-year firearm

specifications pursuant to R.C. 2941.145. Hinton pled not guilty to the charges.

       {¶3} According to the bill of particulars, the charges stemmed from an

incident that occurred on July 29, 2018, at approximately 2:20 a.m. at the Gotham

City bar in Marion, Ohio. A man named Jashawn was shot twice in the bar by a

man with the nickname “Nutso Rambo.” (Doc. No. 26). The bill of particulars

stated that officers knew “Nutso Rambo” to be Hinton. The victim was life-flighted

to Grant Hospital due to the severity of his injuries.

       {¶4} Hinton proceeded to a jury trial, which was held December 10-12, 2018.

Notably, the State dismissed Counts 4 and 5 of the indictment prior to the jury

hearing evidence.

       {¶5} Ultimately the jury found Hinton guilty of all of the remaining charges

against him, specifically Counts 1-3, and Count 6. The jury also found that Hinton

did have a firearm on his person, and that he displayed or brandished it when

committing Counts 1-3, satisfying the attached 3-year firearm specification to those

charges.

       {¶6} On December 21, 2018, Hinton’s sentencing hearing was held. The

trial court determined that the Felonious Assaults in Counts 2 and 3 merged with

the Attempted Murder in Count 1. The State elected to proceed to sentencing on

Count 1, the Attempted Murder, along with the remaining, unmerged Count 6,


                                          -3-
Case No. 9-19-04


Illegal Possession of a Firearm in Liquor Permit Premises. Hinton was ordered to

serve 10 years in prison on the Attempted Murder, 3 years in prison on the attached

firearm specification, and 12 months in prison on the Illegal Possession of a Firearm

in Liquor Permit Premises conviction. Those prison terms were ordered to be served

consecutively for an aggregate 14-year prison term.                                 A judgment entry

memorializing Hinton’s sentence was filed December 26, 2018. It is from this

judgment that Hinton appeals, asserting the following assignments of error for our

review.1

                           Assignment of Error No. 1
         Appellant’s due process rights were violated by convictions that
         were not supported by sufficient evidence.

                        Assignment of Error No. 2
         The weight of the evidence does not support appellant’s
         convictions.

                                      First Assignment of Error

         {¶7} In his first assignment of error, Hinton argues that there was insufficient

evidence presented to convict him. More specifically, Hinton argues that there was

no evidence specifically identifying him as the shooter of the victim in this matter.




1
  Hinton originally filed a timely notice of appeal; however, his attorney failed to file a brief and failed to
order a transcript of the proceedings. For these reasons, we initially dismissed Hinton’s appeal; however, we
granted Hinton’s application to reopen his appeal due to the per se ineffectiveness of his original attorney in
failing to prosecute the appeal.

                                                     -4-
Case No. 9-19-04


                               Standard of Review

       {¶8} “Whether the evidence is legally sufficient to sustain a verdict is a

question of law.” State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Groce,

163 Ohio St.3d 387, 2020-Ohio-6671, ¶ 6. Therefore, our review is de novo. In re

J.V., 134 Ohio St.3d 1, 2012-Ohio-4961, ¶ 3. In a sufficiency-of-the-evidence

inquiry, the question is whether the evidence presented, when viewed in a light most

favorable to the prosecution, would allow any rational trier of fact to find the

essential elements of the crime beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus (superseded by constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102,

(1997), fn. 4) following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781 (1979).

“In essence, sufficiency is a test of adequacy.” Thompkins at 386.

                               Controlling Statutes

       {¶9} In this case, Hinton was convicted of Attempted Murder in violation of

R.C. 2923.02(A) and R.C. 2903.02(A), and Illegal Possession of a Firearm in Liquor

Permit Premises in violation of R.C. 2923.121(A). The Attempt statute, R.C.

2923.02(A), reads:

       No person, purposely or knowingly, and when purpose or
       knowledge is sufficient culpability for the commission of an
       offense, shall engage in conduct that, if successful, would
       constitute or result in the offense.

The Murder statute, as charged in this case, R.C. 2903.02(A), reads as follows:

                                        -5-
Case No. 9-19-04



           No person shall purposely cause the death of another[.]

           {¶10} The Illegal Possession of a Firearm in a Liquor Permit Premises statue,

as charged in this case, R.C. 2923.121(A), reads as follows:

           No person shall possess a firearm in any room in which any
           person is consuming beer or intoxicating liquor in a premises for
           which a D permit has been issued under Chapter 4303. of the
           Revised Code or in an open air arena for which a permit of that
           nature has been issued.

           {¶11} Finally, Hinton was convicted and sentenced for a firearm

specification attached to the Attempted Murder pursuant to R.C. 2941.145(A),

which requires the factfinder to determine that

           the offender had a firearm on or about the offender’s person or
           under the offender’s control while committing the offense and
           displayed the firearm, brandished the firearm, indicated that the
           offender possessed the firearm, or used it to facilitate the offense.

                                           Evidence Presented

           {¶12} On July 28-29, 2018, Nathaniel H. was working as a bouncer at the

back door of the Gotham City bar in Marion, Ohio.2 Generally, Nathaniel used a

handheld metal detector to “wand” patrons who entered the establishment’s rear

entrance, checking them for weapons.

           {¶13} Around 2:13 a.m. on July 29, 2018, Nathaniel left his post near the

back door and walked to the opposite end of the bar to check on a fight that was



2
    According to the owner, the bar was permitted to stay open until 2:30 a.m. under a “D5” permit.

                                                      -6-
Case No. 9-19-04


occurring toward the front of the business. While Nathaniel was away from the

back door, multiple people were observed on the bar’s security cameras entering

without being checked for weapons. One of the individuals who entered the bar was

a black male wearing a gray, unzipped hooded sweatshirt with a white t-shirt

underneath. He also had on a white hat with a black bill, backward. There were

roughly forty people in the bar at the time the individual entered.

       {¶14} Approximately two minutes after Nathaniel had left his post, he

returned to the back of the bar. After he did, he noticed the individual in the gray

hooded sweatshirt with the white hat, which was a Chicago Bulls hat. Nathaniel

knew the man as “Nutso” but did not know his real name. He had seen “Nutso”

before, and, according to Nathaniel, “Nutso” had never caused any problems.

Nathaniel actually recalled checking “Nutso” for weapons earlier in the night, but

the video surveillance was clear that Nutso reentered the bar through the rear while

Nathaniel was away.

       {¶15} A few minutes after returning to the back of the bar, at approximately

2:19 a.m., Nathaniel saw “Nutso” standing face to face with a man Nathaniel did

not know, later identified as the shooting victim, Jashawn R. Nathaniel observed

“Nutso” and Jashawn “saying words, and then shit broke loose.” (Tr. at 273).

Nathaniel and “Nutso” could be seen facing each other on the surveillance video




                                         -7-
Case No. 9-19-04


because both were wearing white hats, even though they were at the opposite end

of the bar from the camera.

       {¶16} When Nathaniel observed the commotion, he started walking toward

“Nutso” and Jashawn. He was only a few feet away from them, behind “Nutso” and

facing “Nutso’s” back, when Nathaniel saw “Nutso” with “one hand in the air, one

hand at the hip.” (Tr. at 279). Nathaniel then heard two loud gunshots coming from

directly in front of him where “Nutso” was standing. Nathaniel testified he did not

recall seeing a firearm.

       {¶17} Jashawn was shot twice—once in the stomach, and once in the arm.

After the shots were fired, Nathaniel shoved “Nutso” from behind. Many of the bar

patrons dove to the ground or ran. A bartender testified at trial that the gunshots

were very loud and distinct. She called 911 just after the shots were fired.

       {¶18} On the surveillance video, as chaos erupted following the fired shots,

“Nutso” could be seen being taken to the ground by a man in a red shirt, who was

later identified as the victim’s brother. At that time, “Nutso” lost his hat. The man

in the red shirt chased “Nutso” out of the back door. An altercation can be seen just

outside the back door on the security camera, but due to the distance it is difficult to

discern what is happening. Regardless, less than 30 seconds after going out the back

door, the man Nathaniel identified as “Nutso” came back into the bar and left




                                          -8-
Case No. 9-19-04


through the front door. The man in the red shirt tried to follow “Nutso,” but the man

stumbled and fell repeatedly.3

        {¶19} At trial, Nathaniel identified Hinton in court as the man he knew as

“Nutso.” In addition, shortly after the incident Nathaniel was shown a photo array

and he identified Hinson as the shooter with one-hundred percent confidence.

However, Nathaniel did acknowledge that he initially told law enforcement that he

thought “Nutso’s” real name might have been “Chance.” Further, while Nathaniel

stated at trial that he did not see a gun, he had previously stated that he saw a black,

semi-automatic pistol.

        {¶20} Surveillance footage from multiple cameras in the bar was played at

trial, and still photographs were taken from the videos and shown to the jury. The

actual shooting cannot be seen on any of the videos because the shooting was toward

the back of the bar, a good distance from the best camera view, and there were other

patrons in the way. However, the two men standing face to face, “Nutso” and the

shooting victim, can be observed in the video just before the shooting. Patrons can

be seen taking cover after the shooting, and the initial scuffle between “Nutso” and

the man in the red shirt can be observed.

        {¶21} The first law enforcement officer to arrive on scene was in the bar less

than 90 seconds after the shooting. More officers soon responded in addition to


3
 This could be, perhaps, a result of being struck in the back by a barstool by another patron when he chased
“Nutso” outside.

                                                    -9-
Case No. 9-19-04


EMTs. Jashawn was treated briefly at the scene with bandages and a tourniquet

then transported to Marion General Hospital. Due to the nature of the gunshot

wounds, and the care required, Jashawn was life-flighted to Grant Hospital.

       {¶22} The scene at the bar was secured and law enforcement investigated the

matter. No bullet casings were ever located. Law enforcement testified that this

could be because a revolver was used or because the casings were picked up, or

because they were possibly kicked around and never located. Hinton’s Chicago

Bulls hat was left at the scene. Hinton stipulated at trial that the Chicago Bulls hat

left at the scene was his, and that he was wearing it at the time of the incident.

       {¶23} As part of the investigation, a photo array was shown to another

Gotham City bar bouncer, who was working the front door of the Gotham City bar.

He identified two different suspects in the lineup with 50% confidence, and did not

identify Hinton at all.

       {¶24} The victim, Jashawn, testified at trial that he was at the Gotham City

bar with his two brothers when the incident occurred. He testified that he got shot

in his arm and his stomach. However, he testified that he did not recall if he was in

an altercation, that he did not recall where he was in the bar when he was shot, that

he did not recall being transported to the hospital, and that he did not recall being

life-flighted to Grant Hospital. When he was asked if he recalled anything about

the man who shot him, the following exchange occurred:


                                         -10-
Case No. 9-19-04


       [Jashawn]. Let me say it like this. You all got the video, right?

       [Prosecutor]. We have the video.

       [Jashawn]. So I feel as though you all got enough information to
       know who shot me. Like I told you, I ain’t want to be in court in
       the first place. The only reason why I’m in court is because I had
       to go to jail. If I wouldn’t have had to go to court, I wouldn’t be
       here.

(Tr. at 249).

       {¶25} Jashawn was shown a photograph of Hinton from the bar before the

shooting and asked if he knew Hinton. Jashawn testified that he had “seen him

before out on the streets.” (Id. at 249). However, Jashawn testified that he did not

know who Hinton was, and that he did not recall if he had contact with Hinton on

July 29, 2018. Jashawn also stated, “You got the video, so I shouldn’t have to say

who shot me. I’m sure they know. I ain’t got to say shit.” (Id. at 250). Regarding

his injuries, Jashawn testified that a bullet was still in his stomach, causing him

difficulty with walking, urinating, and defecating.

       {¶26} The doctor who treated Jashawn’s injuries at Marion General Hospital

before he was life-flighted to Grant Hospital testified to the dangers of gunshot

wounds and the risks of death. Before Jashawn was transported, the doctor saw

some concerning signs with Jashawn’s vitals.

       {¶27} In addition to the evidence already stated, the prosecution presented

the testimony of numerous law enforcement officers who responded to the scene


                                        -11-
Case No. 9-19-04


and investigated the matter. Multiple body camera videos from the night showing

the establishment and the victim outside the bar were entered into evidence. A

paramedic who responded to the scene testified. Numerous photographs of the

victim and the bar scene were entered into evidence.

       {¶28} Finally, a brief interview with Hinton was introduced into evidence.

During the interview, Hinton denied being in a fight at the Gotham City bar and he

denied shooting anyone. He claimed that he was checked for weapons when he

initially came into the establishment, that he had “never heard” of the victim, and

that he had a “lot of hats” when asked whether he owned a Chicago Bulls hat.

                                      Analysis

       {¶29} On appeal, Hinton argues that this case “boils down to the identity of

the shooter.” (Appt.’s Br. at 10). He does not contest that someone brought a gun

into the bar and shot the victim; rather, he argues that the State failed to present

sufficient evidence to establish that Hinton was the individual who shot the victim.

       {¶30} In support of his argument, Hinton contends that the surveillance

videos did not show the shooting, that they did not show a muzzle flash, and that

they did not specifically show anyone firing a gun. Further, Hinton argues that the

bouncer, Nathaniel, never saw Hinton with a gun, and that the victim refused to

identify Hinton as the shooter. Hinton contends that absent direct evidence that he

was the shooter in this matter, the State failed to meet its burden.


                                         -12-
Case No. 9-19-04


       {¶31} However, contrary to Hinton’s argument, there was a significant

amount of circumstantial evidence presented establishing that he was the shooter in

this matter. While Hinton emphasizes the purported lack of direct evidence,

“‘Circumstantial evidence and direct evidence inherently possess the same

probative value * * *.’” State v. Martin, 151 Ohio St.3d 470, 2017-Ohio-7556, ¶

112, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph one of the syllabus.

Further, “It is * * * well-settled under Ohio law that a defendant may be convicted

solely on the basis of circumstantial evidence.” State v. Nicely, 39 Ohio St.3d 147,

151 (1988).

       {¶32} In this case, Hinton was observed having at least a verbal altercation

with the victim immediately prior to the shooting. At the time of the shooting,

Hinton and the victim were facing each other. Hinton was observed to have one

hand raised and one hand by his side just before the gunshots were heard. According

to Nathaniel, the bouncer, the gunshots came from directly in front of Nathaniel

where Hinton was standing and facing the victim.

       {¶33} Moreover, Nathaniel identified Hinton as the shooter in a photo array

with one hundred percent certainty. At trial, he identified Hinton as the man he was

describing as “Nutso.” While Nathaniel did not specifically see Hinton with a gun,

what he did see and hear, which was corroborated to an extent by the security

cameras in the bar, represented overwhelming circumstantial evidence that Hinton


                                        -13-
Case No. 9-19-04


was the shooter in this matter. Similar circumstantial evidence has been held to be

sufficient to show the identity of a shooter. See State v. Wells, 8th Dist. Cuyahoga

No. 98388, 2013-Ohio-3722.

       {¶34} In sum, we find that sufficient evidence was presented for a reasonable

factfinder to determine beyond a reasonable doubt that Hinton was the shooter in

this matter. Notably, in his brief, Hinton does not challenge any of the other

elements of his crimes.      However, a review of the record and the evidence

establishes that all of the remaining elements were satisfied as well, thus even if

Hinton did challenge the other elements, the challenges would not be well-taken.

For all of these reasons, Hinton’s first assignment of error is overruled.

                             Second Assignment of Error

       {¶35} In his second assignment of error, Hinton argues that even if there was

sufficient evidence presented to convict him, his convictions were against the

manifest weight of the evidence.

                                 Standard of Review

       {¶36} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “ ‘weigh[ ] the

evidence and all reasonable inferences, consider[ ] the credibility of witnesses and

determine[ ] whether in resolving conflicts in the evidence, the [trier-of-fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction


                                         -14-
Case No. 9-19-04


must be reversed and a new trial ordered.’ ” State v. Thompkins, 78 Ohio St.3d 380,

387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A

reviewing court must, however, allow the trier-of-fact appropriate discretion on

matters relating to the weight of the evidence and the credibility of the

witnesses. State v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the

manifest-weight standard, “[o]nly in exceptional cases, where the evidence ‘weighs

heavily against the conviction,’ should an appellate court overturn the trial court’s

judgment.” State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9,

quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                                      Analysis

       {¶37} In his second assignment of error, Hinton reiterates his challenges to

the identity of the shooter in this matter, asserting the same arguments he made in

the first assignment of error. He contends that even if the evidence was sufficient

to establish that he was the shooter in this matter, the jury’s determination that he

was the shooter was against the manifest weight of the evidence.

       {¶38} As we stated in the previous assignment of error, there was a

significant amount of circumstantial evidence establishing Hinton as the shooter in

this case through the video surveillance and Nathaniel’s testimony. Nevertheless,

beyond what was already cited in the previous assignment of error, there was also

the testimony of the victim in this matter and the interview with Hinton for the jury


                                        -15-
Case No. 9-19-04


to evaluate. The jury could have determined based on the victim’s actions and

statements while testifying at the trial that the victim did not want to name Hinton

in the courtroom as the shooter, and the jury could have readily found Hinton’s

denials in his interview to be disingenuous. We will not second-guess a jury’s

credibility determinations. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).

        {¶39} Regardless, given the evidence presented, all reasonable inferences

establish that Hinton was, in fact, the shooter in this matter. At the very least we

could not find that the jury clearly lost its way in making such a determination, or

that a manifest miscarriage of justice occurred in this matter. Thus after reviewing

the evidence and the record in its entirety, we cannot find that Hinton’s convictions

were against the manifest weight of the evidence, and his second assignment of error

is overruled.4

                                              Conclusion

        {¶40} For the foregoing reasons, Hinton’s assignments of error are overruled

and the judgment and sentence of the Marion County Common Pleas Court is

affirmed.

                                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.



4
 Again, Hinton does not challenge any of the other elements of his crimes in his brief; however, even if he
did, the evidence supports the remaining elements of the convictions and the convictions are not against the
manifest weight of the evidence.

                                                   -16-